Citation Nr: 0611519	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  05-06 669A	)	DATE
	)
 )

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military 
and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the RO in 
Philadelphia, Pennsylvania, which granted service connection 
for PTSD and assigned a disability rating of 10 percent, 
effective November 8, 2002.  The veteran continued his appeal 
for a higher rating and in December 2004, the RO increased 
the veteran disability rating to 50 percent, effective 
November 8, 2002.  Subsequently, in a November 2005 rating 
decision, the veteran's disability rating was increased to 70 
percent, effective November 8, 2002. 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1968 to June 1970.

2.	On March 13, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


